—Order unanimously affirmed without costs. Memorandum: Respondent argues that the validation testimony of petitioner’s expert was insufficient to corroborate the children’s out-of-court statements and thus that the corroboration requirement in Family Court Act § 1046 (a) (vi) was not met. Even assuming, arguendo, that the validation testimony was insufficient in this case, we conclude that the statement of each victim cross-corroborates the statement of the other victim, thereby satisfying the statutory corroboration requirement (see, Matter of Francis Charles W, 71 NY2d 112, 124; see also, Matter of Scott X., 184 AD2d 866, 868). We have reviewed respondent’s remaining contentions and conclude that they are lacking in merit. (Appeal from Order of Monroe County Family Court, Taddeo, J.—Child Abuse.) Present—Denman, P. J., Pine, Lawton, Doerr and Davis, JJ.